Citation Nr: 1545337	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Propriety of reducing the evaluation for bilateral hearing loss from 40 percent disabling to zero percent, effective August 1, 2015.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1964 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an evaluation of 50 percent effective November 13, 2007.

In June 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Most recently, after accomplishing further action, the AMC continued to deny the claim (as reflected in a May 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

As for the matter of representation, the record reflects that, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans as his power of attorney (POA) in August 2008.  In November 2014, the Veteran provided another POA and filed an Appointment of Individual as Claimant's Representative (VA Form 21-22a), appointing Mr. J. Michael Woods, a private attorney, as his representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes a revocation of an existing POA.  38 C.F.R. § 14.631(f)(1) (2015).  As of November 2014, the Veteran's representative was Mr. J. Michael Woods.  The Board recognizes this change in representation.  

In March 2015 the Veteran's attorney filed a motion requesting a 90-day extension, which was granted.  In May 2015, the Veteran, via his representative, submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly consider such newly received evidence.  

In a May 2015 rating decision, the AOJ decreased the Veteran's claim for bilateral hearing loss from 40 percent disabling to zero percent disabling.  The Veteran subsequently filed a notice of disagreement in June 2015.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals various adjudicatory documents that are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.

The issue of the propriety of reducing the evaluation for bilateral hearing loss from 40 percent disabling to zero percent, effective August 1, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.

2.  For the period from November 13, 2007 to September 24, 2009, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of nightmares and difficulty sleeping, aggression, depression, anxiety, irritability, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment

3.  Beginning September 24, 2009, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to isolated homicidal ideation, depression, anxiety, poor short term memory, hypervigilance, intrusive thoughts, chronic sleep impairments, periods of anger, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

4.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as zero percent disabling; tinnitus, evaluated as 10 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; and peripheral neuropathy right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling, resulting in a combined evaluation of 70 percent.

5.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities since September 24, 2009.


CONCLUSIONS OF LAW

1.  For the period from November 13, 2007 to September 24, 2009, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A.     §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of 70 percent for PTSD have been met as of September 24, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU have been met as of September 24, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

With respect to the propriety of the assigned rating for PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman at 490.  The Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the February 2008 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regards to the claim for entitlement to TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  A letter dated in April 2011, sent prior to the rating decision issued in February 2013, advised the Veteran of the evidence and information necessary to substantiate his claim for TDIU as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and 
pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  A December 2008 application for Social Security Administration (SSA) indicated that the Veteran had applied for retirement benefits.  A November 2011 letter from SSA indicated that the Veteran had not filed for disability benefits and as such they were not in receipt of any medical records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claims on appeal, including VA examinations conducted in January 2008 and in February 2013, to determine the severity of his PTSD and the impact of the Veteran's service connected disabilities on his ability to work.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes or determination.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and claim to a TDIU as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the February 2013 VA examination.  With respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and entitlement to TDIU and no further examination is necessary.

The Board finds there has been substantial compliance with its January 2012 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) afforded the Veteran VA examinations to determine whether he was able to obtain or retain employment due to his service-connected disabilities, which the Veteran attended, in addition to the VA examination to determine the severity of his PTSD.  The Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  In light of the foregoing, the Board will proceed to review and decide the claims.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

A.  Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, supra.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  An examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).



B.  Factual Background

VA treatment notes from November 2007 through March 2009 reflect the Veteran attended approximately sixteen PTSD education, managing, and processing group sessions which met approximately twice a month.  The Veteran indicated that he had been married to his wife with whom he lived for 47 years, that he had never been divorced, and that he had three adult children who he had regular contact with and with whom he enjoyed good relationships.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive or memory deficits were not found.  

The VA social worker who coordinated the group noted that the Veteran was an "active and cooperative participant in the session."  See VA Joint Ambulatory Care Center in Pensacola(JACC) group session notes, July 2012; see also JACC notes September 2012, June 2010, March 2010, February 2010, January 2010, November 2009, June 2009, April 2009.  The treatment notes showed that the Veteran often appeared anxious, but that he maintained "good eye contact and had an overall relaxed posture."  The notes reflected that while the Veteran was not particularly social or friendly, he was focused in the areas of interest for the group and he was an active participant in the discussions.  The notes consistently reflected that the Veteran denied any suicidal or homicidal ideations.  The notes reflected that the Veteran was normalized and encouraged, and the Veteran requested to switch to the "follow-up" group which required participants to meet only once a month.  The Veteran's GAF scores ranged from 55 to 58 throughout the time he was a participant in the twice monthly group.  See JACC, PTSD Group notes, November 2007-March 2009.

A January 2008 VA examination report reflects the Veteran's reports that his symptoms consisted of anxiety, sleeplessness and feeling of paranoia and being guarded.  The Veteran indicated that he was "always vigilant, and he [was] always on the 'defensive admitting mode.'"  The Veteran reported that he did not socialize and just attended to his business and avoided large crowds.  The Veteran reported problems with nightmares and intrusive thoughts.  The Veteran also reported episodes of angry outbursts but that he had never been violent.  The Veteran described his marriage as "real good" and that he frequently saw his three grown children, and that his daughter helped at his business. 

Mental status examination conducted by the January 2008 VA examiner found the Veteran to be well developed and fairly nourished, alert and fully oriented, pleasant and cooperative.  The examiner noted that the Veteran remained verbal and logical, that there was no evidence of psychosis and that the Veteran denied delusions or paranoia, and any aggressive or violent outbursts.  The examiner reported that the Veteran admitted to feeling anxious and withdrawn and nervous, but that the Veteran had no suicidal ideations or intent.  The examiner found the Veteran's cognitive functions to be within normal range and that his insight and judgement were fair.  Following this examination and a review of the Veteran's claims file, a GAF score of 60 was assigned.  The examiner opined that the Veteran's symptoms were moderate in severity and appeared to have a mild effect on his occupational and social functioning.  

In an October 2008 statement from the Veteran submitted in support of his claims, he indicated that he was violent.  The Veteran stated that he owned a paint and body workshop and that his daughter helped him in the shop.  The Veteran indicated that he could not deal directly with the customers as he would easily lose his temper.  The Veteran stated that he had worked for five years as a police officer but that he had to leave because he was too violent, and that while he believed himself to still be violent, the Veteran indicated that he took it out on himself and objects.  The Veteran indicated that his violence and short temper were in part due to his difficulty hearing as he would get frustrated when he misunderstood people and situations.  The Veteran indicated that the only "stable thing in [his] life, has been [his] wife."  See Veteran's October 2008 Statement in Support of Claim.  While the Veteran has claimed that he has violent tendencies, there have been no reports of violent or assaultive behavior. 

VA treatment notes from March 2009 through September 2014 reflect that the Veteran attended approximately twenty seven PTSD "follow up" group sessions.  The notes reflected that the Veteran complained of some memory lapses and feelings of depression and anxiety and a reluctance and unwillingness to be a part of large crowds.  The notes also reflected that the Veteran was alert and oriented with high energy and goal-directed and well-expressed thoughts.  The Veteran indicated that he had no history of suicidal or homicidal ideations.  The notes reflected that the Veteran was an active and cooperative participant in the group discussions and he offered valuable contributions.  The Veteran indicated that he was able to cope with his mental health issues as a result of his positive therapeutic relationships with this friends and family.  See JACC treatment notes March 2011.  The mental status examination noted that the Veteran's personal hygiene was good and that his speech was found to be goal-directed.  The Veteran's behavior was found to be appropriate, judgment and insight were found to be fair to good and a memory assessment indicated that the Veteran's memory was intact.  The Veteran's GAF scores ranged from 44 to 59 throughout the time that he was a participant in the group.  See JACC treatment notes March 2009 through September 2014.

A VA treatment note from September 24, 2009 reflects that the Veteran's mood was depressed, and anhedonic.  Concentration found to be poor, self-esteem found to be low.  The Veteran reported low sleep, feelings of helplessness, restlessness, hopelessness, and agitation.  The Veteran also indicated that he felt guilt and shame as well as anxiety and a sense of anger, and alienation.  The Veteran indicated that he lived with his wife but that he could not be around crowds.  A GAF score of 44 was assigned.

A VA treatment note from mid-October 2009 assigned the Veteran a GAF score of 46, however no explanation was given.  Later in October 2009, it was reported that the Veteran had no acute emotional distress and that he had been normalized.  A GAF score of 58 was assigned at the end of October 2009.

A VA treatment note from November 2009 assigned the Veteran a GAF score of 47 but the social worker provided no explanation for the score. 

A VA treatment note from September 2010 assigned the Veteran a GAF score of 48 but the social worker provided no explanation for the score.

A VA treatment note from March 2010 assigned the Veteran a GAF score of 49 but the social worker provided no explanation for the score.

A VA treatment note from September 2011 reflected that the Veteran reported that he had no suicidal ideations and that he was not hopeless but that he continued to experience anxiety.  A GAF score of 49 was assigned.

In a September 2011 statement from the Veteran submitted in support of his claims, he indicated that he was temperamental and aggressive.  The Veteran indicated that he would fight with coworkers and employers.  The Veteran indicated that "after years of losing [his] job [he] decided to go to work for [himself]."  The Veteran indicated that he had five different businesses, and lost four of them, he indicated that he "could not keep [his] help."  The Veteran indicated that he would chase his customers away and that he retired and gave his business to his wife and daughter.  There are many notations in the record where the Veteran indicated that he owned his auto-body shop for several years and that he employed approximately 15 people with whom he had good working relationships.  See February 2013 PTSD Disability Benefits Questionnaire (DBQ).

A VA treatment note from September 2012 indicated that the Veteran reflected insight into his problems and showed good judgment and decision making.  The Veteran reported that he was not suicidal nor did he have any suicidal ideations.  The Veteran reiterated a commitment to his loved ones, his support system and his religious and world view.  A GAF score of 49 was assigned.

A VA treatment note from September 2013 reflected that the Veteran was alert and oriented.  The note stated that the Veteran displayed good judgement and decision making.  The Veteran's speech was found to be logical.  A GAF score of 49 was assigned.

A February 2013 VA PTSD DBQ report reflects the Veteran's reports that his symptoms were generally stable but that he continued to have difficulty in social situations due to irritability.  The Veteran also reported symptoms which included anger, intrusive memories, disrupted sleep, anxiety, frequent nightmares, an exaggerated startle response, hypervigilance and a generalized suspiciousness of others.  The Veteran reported that he had been married to his wife for the past 44 years and that their relationship was good.  He also reported that he has three grown children with whom he has good relationships, and that he gets "along alright with people [he] knows outside of family."  The Veteran reported that he retired from work in 2009 and that before "[he] worked full-time in auto body repairs for 25 years and retired because...[he] was getting kind of rude with some of the customers - [his] wife and daughter asked [him] to step away."  The Veteran stated "I just got tired of the stress and tired of the working and said I'm done."  The Veteran reported that during the 25 years that he owned his own business prior to giving it to his wife and daughter, he "had about 15 different people working for [him]"and that "[he] got along good with them."  The Veteran reported that his daily routine consisted of working in the yard, tinkering in the garage and playing with his grandchildren.  See February 2013 PTSD DBQ examination and report. 
Mental status examination conducted by the February 2013 VA examiner found that the Veteran did have PTSD symptoms that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, primarily because of his anxiety and chronic sleep impairment.  The examiner found the Veteran to be alert and fully oriented, and his speech was normal in rate, tone and syntax.  The examiner noted that the Veteran's thought content and process were unremarkable.  The examiner noted that the Veteran's mood presented as euthymic with full and reactive affect, and that there was no observable responsiveness to internal stimuli.  The Veteran denied suicidal and homicidal ideation, intent and planning.  The examiner noted that there was no observable impairment in attention, concentration or memory.  Following this examination and a review of the Veteran's claims file, a GAF score of 70 was assigned.  The examiner opined that the Veteran's symptoms were mild or transient and that they caused a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran's symptoms could also be controlled by medications.  

A VA treatment note from September 2014 reflected that the Veteran's judgement was fair to good and that his thoughts were linear and organized.  The Veteran reported that he was doing well on his mental health medications and that his strengths were his family and friends.  The note reflected no suicidal or homicidal ideations.  A GAF score of 49 was assigned.

An April 2015 private medical opinion from Dr. H.H.G., submitted by the Veteran's representative, as part of the appellate brief, indicated that the Veteran's symptoms and general condition had greatly deteriorated.  Dr. H.H.G. opined that the Veteran had occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, think and/or mood.  Dr. H.H.G. reported that the Veteran had reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, memory loss, flattened affect, disturbances of  motivation, and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions or hallucinations, and persistent danger of hurting himself or others.  Dr. H.H.G. reported that the Veteran had been married to his wife for 47 years and that while he lived with his wife, he "keeps his struggles to himself, not wanting to burden others," and that "he is socially isolated and withdrawn."  However, Dr. H.H.G. also noted that the Veteran required "assistance performing daily living tasks and that his wife does all the household chores and has to "remind him to shave [sic] his get his haircut."  Dr. H.H.G. reported that the Veteran reported that he had previously worked as an auto mechanic for 25 years until he retired in 2009.  Dr. H.H.G. reported that the Veteran complained of increased trouble with his memory.

A mental status examination performed by Dr. H.H.G. found the Veteran's attention to be normal and concentration to be apparently variable.  Dr. H.H.G. found the Veteran's speech flow to be normal although brief, and noted that there was a report of overt hallucinations.  Dr. H.H.G. found the Veteran's knowledge, intellectual abilities, ability to interpret proverbs and judgment to be average, and that his capacity for abstraction was slightly below average.  Dr. H.H.G. noted that the Veteran's mood was anxious and nervous and that the Veteran reported feeling anxious and depressed.  Dr. H.H.G. reported that the Veteran reported "passive homicidal ideation but den[ied] plan or intent."  Dr. H.H.G. reported that the Veteran remarked "he doesn't like to be in crowds of people, has no friends, doesnt like doing mechanical things any longer and gets irritable quicker."  Dr. H.H.G. found that the Veteran struggled with anxiety, hypervigilance, and disturbances of motivation and mood, and that his inability to maintain effective relationships was indicative of his severe impairment.  

C.  Analysis 

1.  November 13, 2007 to September 24, 2009

The Veteran seeks an initial evaluation in excess of 50 percent for his service-connected PTSD.  He contends that his PTSD symptomatology is more severe than the currently assigned evaluation represents.  

Following a review of the relevant evidence of record, which includes VA treatment records dated through September 2009, the Veteran's statement, and the VA examination report dated in January 2008, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent for his PTSD.  The Board concludes that that he is entitled to an increased rating of 70 percent for his PTSD after September 24, 2009 as discussed later in this decision.  The Board finds that, for the appeal period from November 13, 2007 to September 24, 2009, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of periods of anxiety and depression, nightmares and difficulty sleeping, irritability and periods of anger, flashbacks and poor concentration, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

The Board finds that the Veteran's symptomatology until September 24, 2009, to specifically include depressed and anxious mood, and intermittent impairment of memory, are contemplated in his current 50 percent rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the Veteran repeatedly denied suicidal or homicidal ideations in VA treatment notes from November 2007 through September 2009, and at his VA examination in January 2008.  There are no reports of violence or assaultive behavior toward others and the Veteran routinely denied such throughout the early clinical records.  The Veteran's wife who has been married to him for 47 years and who currently lives with him has never reported any suicidal or homicidal ideations, or violent behavior.  The Veteran alleged in his October 2008 statement that he was violent, but that he takes his violence out on himself and things.  There is no record of any assaultive behavior.  The Veteran, therefore, had no suicidal or homicidal ideation and no record of assaultive behavior.  As discussed below, the Board finds that the Veteran's PTSD symptomatology prior to September 24, 2009 does not more nearly approximate a 70 percent initial rating.

There is no evidence that the Veteran had obsessional rituals which interfere with routine activities.  Pertaining to the Veteran's speech, it was consistently found to be of normal rate, volume and tone without psychomotor agitation or retardation.  His speech has never been described as illogical, obscure, or irrelevant. 

The Board notes that the VA treatment notes repeatedly found that the Veteran was well groomed and dressed appropriately and that while he was not overtly friendly, he interacted appropriately and was an active and productive member during his group sessions.  By the Veteran's own admission through the many VA treatment notes, he had good relationships with his three grown children and his support system involves his family.  The Veteran reported that while he was currently unemployed he had worked as an auto mechanic for 25 years and he owned and maintained his own business.  The January 2008 examiner indicated that there were no impairments in the Veteran's activities of daily living attributable to his mental disorder.  The Veteran's reported periods of depression and anxiety did not rise to the level of near-continuous and such had not been shown to affect his ability to function independently, appropriately, and effectively prior to September 24, 2009.

There is no evidence that the Veteran suffered from impaired impulse control prior to September 24, 2009.  The Veteran has reported having a short-fuse and that he had periods of anger and arguments with clients.  However, no assaultive behavior was reported and objective examination did not reveal impaired impulse control.  

The Veteran has never been noted to have spatial disorientation.  VA treatment records dated during the course of the appeal reflect that the Veteran was consistently alert and oriented.  At his January 2008 VA examination, he was noted to be fully oriented.  

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  VA treatment records and the January 2008 examination report consistently show that he was clean and casually dressed and well-groomed.  In the VA treatment notes, the Veteran was consistently found to be well-groomed on objective examination.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran became unemployed in 2009, the evidence fails to demonstrate that such was due solely to his PTSD.  He reported that he retired in 2009 after working in a steel mill, as a policeman, and auto-mechanic, as well as operating his own auto-body shop.  The January 2008 VA examiner found that the Veteran's PTSD symptoms were moderate in severity and appeared to have a mild effect on his occupational and social functioning.  

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that he had been married to his wife for 47 years and that he had good relationships with his three grown children whom he saw regularly.  The Veteran 
the Veteran has contended on multiple occasions that his support system is his family and that he was able to cope because of his therapeutic relationships with his family.  See e.g., VA treatment notes from November 2007 through March 2009.  Although the Veteran reported having no friends, he maintained relationships with his wife, his three grown children, and his grandchildren.  The Veteran reported in his statement of October 2008 that "the only stable thing in [his] life has been [his] wife."  The Veteran also reported working as an auto mechanic for 25 years, the last several of which he owned and ran his own business where he interacted with and customers and employees.  The Board finds that the Veteran was able to establish and maintain effective relationships prior to September 24, 2009.

An increase in the Veteran's initial rating would be warranted if it were shown that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record showed that, as far as work, the Veteran worked for 25 years in automotive repairs and that he owned and operated his own business for the last several years of his career.  He indicated that he had good working relationships with his employees throughout the years.  The record does not reflect any deficiencies in school as the Veteran did not attend school or attempt to attend school during the appeal period.  The record reflected that, as far as family relations, the Veteran had excellent relationships with his family members.  The Veteran had been married to his wife for 47 years and he frequently saw his three grown children.  The Veteran's daughter helped with the Veteran's business prior to his retirement.  The record reflected, as far as judgment, that throughout his VA treatment notes, the Veteran's judgment and decision making were noted to be good.  It was also reflected throughout the record, that the Veteran's thinking and speech were logical, linear and organized.  And while the record reflected as far as the Veteran's mood, that he was often noted to be anxious or depressed, this occupational or social impairment is only in one area.  The record does not support deficiencies in most areas.  

The Board further notes that the evidence of record reflected that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include flashbacks, difficulty sleeping and difficulty concentrating.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate an initial rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

The Board observes that, the January 2008 VA examiner found that the Veteran's PTSD symptoms were moderate and that there were some mild impairments in occupational and social functioning.  The Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology prior to September 24, 2009.

The Board has also considered the Veteran's GAF scores assigned during the period of November 13, 2007 to September 24, 2009.  The January 2008 VA examiner assigned a score of 60, indicating moderate symptoms.  VA treatment records from November 2007 through September 2009 document GAF scores ranging between 55 and 58.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has predominantly been assigned GAF scores reflecting mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD prior to September 24, 2009.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent initial rating and, absent more severe symptoms, a higher initial rating is not warranted.

The Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met for this period.  The evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

There was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examinations during the January 2008 VA examination or throughout the extensive clinical evidence.  A mental status examination conducted during the January 2008 VA examination found the Veteran's thought process and content to be logical and goal-directed with no delusions.  VA treatment records consistently showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis. 

The evidence reflects that the Veteran was active in his community, attended church and has social relationships with church friends and his family.  There is no evidence of gross impairment in thought processes or communication, as the Veteran's thought process was repeatedly noted to be linear and logical, and the Veteran was an active participant in group discussions.  There is no evidence of grossly inappropriate behavior.  There is no evidence of persistent danger to himself or others, and no reports of assaultive behavior.  There is no evidence of an inability to perform activities of daily living (including maintenance of minimal personal hygiene), as the record repeatedly reflected that the Veteran was well groomed and appropriately dressed.  There is no evidence of disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Board notes that, while the Veteran has reported memory difficulties, his memory was consistently found to be intact on objective examination and his reported difficulties were found to be benign.  The Veteran is therefore not entitled to a 100 percent rating under the General Rating Formula.

2.  Beginning September 24, 2009 

Following a review of the relevant evidence of record, which includes VA treatment records dated through September 2014, the Veteran's own statements, reports provided by the Veteran's representative and the VA examination report dated February 2013, and the April 2015 private opinions, the Board concludes that the Veteran is entitled to a rating of 70 percent for his PTSD as of September 24, 2009.  The Board finds that such disability is manifested by occupational and social impairment, with deficiencies in most areas as a result of such symptoms as isolated homicidal ideation, depression, anxiety, poor short-term memory, hypervigilence, intrusive thoughts, chronic sleep impairments, panic attacks, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The Board finds that the preponderance of the evidence supports the award of 70 percent disability rating beginning September 24, 2009.  The competent and credible evidence of record, demonstrates that his PTSD is manifested by occupational and social impairment with deficiencies in most areas due to homicidal ideation, depression, anxiety, hypervigilance, chronic sleep impairments, panic attacks, and difficulty establishing and maintaining effective work and social relationships.  The clinical evidence of record shows that, in the private medical opinions from April 2015, the Veteran was reported to have presented with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively, that he admitted to homicidal thinking, and that his short-term memory was poor.  While the Veteran denied a history of violent episodes in the early clinical records, he reported that he resorted to drinking heavily to quiet his nerves and ease his rage, and that he encountered problems with the law resulting in incarceration.  Although the Veteran has reported getting along with his wife and immediate family, he also reported that he had to retire from his job and leave his business due to his rage issues and inability to deal with stressful situations in the February 2013 VA examination.  The Veteran has also repeatedly reported that he could not be around crowds.  In a September 2011 statement from the Veteran, he indicated that he was temperamental and aggressive.  The Veteran indicated that he would fight with coworkers and employers, and that he had to leave his business as he would chase his customers away.  The Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating as of September 24, 2009. 

With regards to the April 2015 private medical opinion of Dr. H.H.G. that the Veteran submitted in support of his appeal, the Board notes that this psychologist appears to have rendered her opinion based on the diagnostic criteria of the American Psychiatric Association: Diagnostic and Statistical Manuel of Mental Disorders, Fifth Edition (DSM-5) as she indicated that "Axis IV-Psychosocial and Environmental Problems" and "Axis V- Current Global Assessment of Function (GAF) Scores" were "[n]ot applicable with DSM-5 diagnosis."  However, the DSM-IV clearly applies in this case.  The Board notes that, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV, and replace them with references to the DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provision of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015, 80 Fed. Reg. 53, 14308 (March 19, 2015).  Here, the Veteran's higher rating claim was certified to the Board in July 2009, years before the adoption of the DSM-5 guidelines.  This psychologist has not explained the impact, if any, of these DSM guideline changes on her opinion and appears to evaluate the Veteran using the incorrect guidelines.  See, e.g. Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Symptoms reported by the Veteran are however considered herein.  

The Board notes that the Veteran was assigned a GAF score of 60 by the January 2008 VA examiner, a GAF score of 70 by the February 2013 VA examiner, and a GAF score of 49 in a VA treatment note in September 2014, suggesting moderate impairment.  As discussed previously, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey at 207.  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 49 to 70.  Such scores represent moderate symptoms, which is consistent with no more than the 70 percent rating herein assigned.

The Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  The evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran reported audio and visual hallucinations, in the April 2015 private medical opinions, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examinations during the February 2013 VA examination or throughout the extensive clinical evidence.  Mental status examination conducted during the February 2013 VA examination as well as the April 2015 private medical opinions found the Veteran's thought process and content to be logical and goal-directed with no delusions, again while one of the April 2015 private medical opinions reported overt hallucinations, it appears to be the only mention of hallucinations in the record and therefore they were not persistent.  While the private physician reported that the Veteran suffered from persistent hallucinations and was in persistent danger of hurting himself or others, she does not reconcile how a single report of hallucinations could be interpreted as persistent.  The private physician also does not address how the Veteran is in persistent danger of hurting himself or others when other than the April 2015 private medical opinion; there are no reports of hallucinations and no records of assaultive behavior.  While the Veteran self-reported that he did have problems with the law which had resulted in incarceration, it is unclear from the record as to what the substance of the charges was and they also appear to have occurred prior to the appellate period.  The private physician made no objective findings regarding the Veteran's alleged hallucinations or delusions.  VA treatment records consistently showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis. 

The evidence reflects that, while the Veteran is unemployed, such is not due solely to his PTSD.  The evidence reflects that he was active in his community, attended church and has social relationships with church friends and his family.  There is no evidence of gross impairment in thought processes or communication, as the Veteran's thought process was repeatedly noted to be linear and logical, and the Veteran was an active participant in group discussions.  There is no evidence of grossly inappropriate behavior.  There is no evidence of persistent danger to himself or others, and no reports of assaultive behavior.  While Dr. H.H.G. noted that the Veteran required "assistance performing daily living tasks and that his wife does all the household chores and has to "remind him to shave [sic] his get his haircut," the clinical record repeatedly reflected that the Veteran was well groomed and appropriately dressed.  The Veteran has not reported an inability to maintain personal hygiene and grooming nor has he reported an inability to perform daily living tasks.  There is no evidence of disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Board notes that, while the Veteran has reported memory difficulties, his memory was consistently found to be intact on objective examination and his reported difficulties were found to be benign.  The April 2015 private physician made no objective findings regarding the Veteran's memory impairments in their opinions.  The Veteran is therefore not entitled to a 100 percent rating under the General Rating Formula.


D.  Other Considerations  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  The competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  While the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the stages assigned herein.  Assigning further staged ratings for such disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to mood impairment, sleep difficulties, and anxiety-are contemplated by the rating criteria under which such disability is rated.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for his disability.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that a 70 percent rating for PTSD is warranted from September 24, 2009.  An initial rating of 50 percent for PTSD is warranted and no other higher or separate ratings are warranted for the claim of entitlement to an increased initial rating for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

The Veteran contends that he is unable to work due to his various service-connected disabilities, including the symptomatology associated with his service-connected PTSD.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service connected disabilities include PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as zero percent disabling; tinnitus, rated as 10 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy left lower extremity associated with diabetes mellitus, rated as 10 percent disabling; and peripheral neuropathy right lower extremity associated with diabetes mellitus, rated as 10 percent disabling.  His combined rating is 70 percent.  See 38 C.F.R. § 4.25.  This combined rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).  The Veteran's service connected bilateral hearing loss was previously rated as 40 percent disabling, however such rating was reduced to zero percent disabling effective August 1, 2015.  The propriety of the reduction is currently under appeal.

The remaining inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

As relevant to the Veteran's educational and employment background, the record reflects that the Veteran reported that he attended various police academies from 1960 to 1975 and various automotive schools from 1986 to 1996.  The Veteran had more than 25 years of experience in automotive repairs and as the owner of an auto body shop.  He also reported experience working in a steel mill, with the railroad, and as a police officer.  Since his retirement in 2009, the Veteran reported that he "works in the yard," "tinkers in the garage," and played with his grandchildren.  The Veteran also attends church and Sunday school.  See April 2015 Report of Dr. H.H.G.

In an April 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that his service-connected PTSD and bilateral hearing loss prevented him from securing or following any substantially gainful occupation.  He reported that he last worked in 2008, and that he completed 4 years of high school but did not attend college but received training at different policy academies and automotive schools. 

In a February 2013 VA examination, the Veteran reported that he had worked in a steel mill, for the railroad, as a police officer, and for 25 years as an auto repairman.  He also reported for the last several years of his career, he owned his own auto-body shop.  The Veteran reported in his February 2013 PTSD VA examination that he had retired in 2009 as he was tired of the stress and he had begun to be rude to customers and his wife and daughter encouraged him to step back.  The Veteran reported to the examiner that his routine since retirement consisted of "wakes up around 6:00am.  Eats breakfast.  Sits around for a while.  Works in the yard a little.  Plays with grandchildren.  Watches some tv.  Tinkers in the garage sometimes."  The Veteran stated that he "did not have any medical conditions that would impede his employability."  The examiner found the Veteran's behavior to be appropriate, and that he had apparent comprehension and gave coherent answers.  The examiner found the Veteran's memory, attention, concentration and executive functions to be intact and determined that the Veteran appeared to be "capable of managing [his] own finances in [his] own best interest."  After a review of the Veteran's records and an examination of the Veteran, the examiner found that the Veteran's medical conditions would not prevent him from securing or following a substantially gainful employment and that there were no service-connected medical conditions impeding the Veteran's employability.  

Included with the Veteran's May 2015 appellate brief was a Medical Opinion Re: Ability to Do Work Related Activities form completed and submitted on behalf of the Veteran by Dr. H.H.  In this one page form, Dr. H.H. indicated that the Veteran would not be able to stand for more than an hour without resting, walk for more than two hours without resting, and sit for more than 30 minutes without resting based on his service-connected disabilities.  Dr. H.H. indicated that the Veteran would be able to consistently lift more than 20 pounds throughout an entire eight-hour work day.  Dr. H.H. indicated that the Veteran would have to miss three or more days of work per month because of his service-connected disabilities, but that the Veteran would need less than one extra break per month due to his service-connected disabilities.  Dr. H.H. indicated that the Veteran's concentration was basically normal, but determined that because of the Veteran's service-connected PTSD, he would not be able to maintain a substantially gainful employment. 

The May 2015 brief also included the April 2015 opinion of Dr. H.H.G., which stated that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in a gainful activity due to his PTSD.  
Included with the Veteran's May 2015 appellate brief was a private medical opinion from vocational expert Dr. S.B.  Dr. S.B. indicated that she had reviewed the Veteran's claims file as well as the opinions of Dr. H.H.G. and Dr. H.H.  Dr. S.B. stated that the Veteran was of retirement age and summarized the findings and opinions of prior VA examiners as well as the opinions offered by Dr. H.H.G. and Dr. H.H.  Dr. S.B. emphasized the opinions of VA examiners who evaluated the Veteran's bilateral hearing loss, which noted that the Veteran reported that his hearing loss had a great impact on his ability to work as he would have trouble understanding what was said and he would become enraged; however Dr. S.B. made no mention of the seemingly overall improvement in the Veteran's ability to hear.  Dr. S.B. sited studies which were included with the Veteran's appellate brief that focused on the amount of time that employers would allow an employee to take off due to emotional and physical limitations affecting their ability to work as well as time off of task due to a lack of concentration.  Dr. S.B. stated that the Veteran's needs would likely exceed what an employer would allow due to "emotional and physical symptoms impacting his concentration."  Dr. S.B. opined that "the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service connected PTSD; bilateral hearing loss; diabetes; tinnitus; peripheral neuropathy left lower extremity and peripheral neuropathy right lower extremity and the record supports this finding as far back as the date of filing."  

The Board acknowledges that medical article evidence, to include a Journal of Interpersonal Violence article from May 2010, has been submitted on behalf of the Veteran discussing employment status and posttraumatic stress disorder following compensation seeking in victims of violence.  However, this article is not specific to this Veteran.  A medical article "can provide important support when combined with an opinion of a medical professional" if the medical article evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical article evidence proffered on behalf of the Veteran was not accompanied by any positive definitive opinion of a medical professional, but rather was generally cited by Dr. H.H.G.  Dr. H.H.G. cited the article in support of her contention that there was a body of literature that detailed the connection between PTSD and unemployment.  Dr. H.H.G. did not explain the relationship if any to this particular Veteran's case.  As such, any probative value associated with the positive medical article evidence is exceeded by the lack of specificity to this Veteran.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The evidence suggests that the Veteran's PTSD does impact his ability to work.  While the VA audiology examiner reported that the Veteran's hearing loss would impact the Veterans conditions of daily life including his ability to work as the Veteran reported that his difficulty in understanding what was said, often lead to stressful situations which caused the Veteran to become enraged and rude.  The Veteran's hearing loss was rated as 40 percent disabling, which represents a significant hearing deficit, although such rating was reduced to zero percent disabling effect August 1, 2015.  The propriety of the rating reduction is under appeal.  The Veteran reported full time employment until his retirement in 2009,  there is no evidence prior to September 24, 2009, that the Veteran was unable to work as a result of his 
 service connected disabilities.  See February 2013 VA PTSD DBQ, see also April 2015 opinion of Dr. H.H.G. 

The Board notes that the Veteran's past work history consisted of mainly physically demanding jobs, specifically working in a steel mill, with the railroad, as a police officer, and auto mechanic, and that his education consisted of 4 years of high school, and auto repair programs.  The Veteran did not attend college, nor did he have any significant work experience outside of occupations which typically require some degree of physical labor.  The Board notes that factory environments or automotive shops will likely be noisy, physically demanding, and require work around heavy machinery.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  The Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted beginning September 24, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A rating in excess of 50 percent for PTSD prior to September 24, 2009 is denied.

A rating of 70 percent for PTSD is granted as of September 24, 2009.

A TDIU is granted as of September 24, 2009, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim as to the propriety of reducing his evaluation for bilateral hearing loss from 40 percent disabling to zero percent, effective August 1, 2015, the Board notes that a rating decision issued in May 2015 decreased such benefits.  Thereafter, in June 2015, the Veteran entered a notice of disagreement as to the decrease of his benefits.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its decision, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).  Thus, remand for issuance of a statement of the case on this issue is necessary.  See Manlincon, supra.  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney with a statement of the case regarding the issues of the propriety of reducing his evaluation for bilateral hearing loss from 40 percent disabling to zero percent, effective August 1, 2015.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


